 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JOSE ALBERTO PEREZ-CORTEZ,                             Case No.: 2:21-cv-00982-JAD-DJA

 4          Petitioner
                                                               Order Directing Service
 5 v.                                                            of Habeas Petition

 6 ALEJANDRO MAYORKAS, et al.,

 7          Respondents

 8

 9         Jose Alberto Perez-Cortez brings this 28 U.S.C. § 2241 petition for writ of habeas corpus,

10 seeking immediate release from custody or a detention/bond hearing pending the execution of his

11 final order of removal. Having conducted a preliminary review of the petition, I now direct that

12 it be served on the respondents.

13         IT IS THEREFORE ORDERED that the Clerk of Court SERVE copies of the petition

14 (ECF No. 1) and this order upon respondents as follows:

15             •   By serving a copy of the petition (ECF No. 1) and this order on the United States

16                 Attorney for the District of Nevada in accordance with Rule 5(b)(2)(E) of the

17                 Federal Rules of Civil Procedure;

18             •   By sending a copy of the petition (ECF No. 1) and this order by mail to: (1)

19                 Alejandro Mayorkas, Secretary of the Department of Homeland Security,

20                 Washington, DC 20528; (2) Merrick Garland, Attorney General, U.S.

21                 Department of Justice, 950 Pennsylvania Ave., NW, Washington, DC, 20530;

22                 and (3) Kerri Ann Quihuis, U.S. Immigration and Customs Enforcement, 501 S.

23
 1                 Las Vegas Blvd., Ste. 200, Las Vegas, NV 89101 pursuant to Rule 5(b)(2)(C) of

 2                 the Federal Rules of Civil Procedure.

 3          IT IS FURTHER ORDERED that respondents must file and serve their response to the

 4 petition within 21 days of the date of this order, unless additional time is granted for good cause

 5 shown.

 6                 Dated: June 30, 2021

 7                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
